Case 2:20-cv-02278-AS Document 18 Filed 09/17/20 Page 1 of 1 Page ID #:36




 1                                                                 JS-6
 2
 3                          UNITED STATES DISTRICT COURT
 4                        CENTRAL DISTRICT OF CALIFORNIA
 5
 6
     MANUEL BANALES,                        ) Case No: 2:20-cv-02278-AS
 7                                          )
                                            ) [PROPOSED] JUDGMENT
 8                  Plaintiff               )
                                            )
 9         v.                               )
                                            )
10   ANDREW SAUL, Acting                    )
     Commissioner of Social Security,       )
11                                          )
                    Defendant.              )
12
13
14         Having approved the Stipulation To Voluntary Remand Pursuant To
     Sentence Four Of 42 U.S.C. § 405(g),
15
           IT IS ORDERED that judgment is entered in accordance with the Order Of
16
     REMAND.
17
18
19
     DATE:      September 17, 2020                           / s / Sagar
20                                                THE HONORABLE ALKA SAGAR
21                                                United States Magistrate Judge
22
23
24
25
26
27
                                            -1-
28
